Name: Council Regulation (EEC) No 1027/84 of 31 March 1984 amending Regulation (EEC) No 2744/75 as regards products falling within subheading 23.02 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  trade
 Date Published: nan

 19 . 4 . 84 Official Journal of the European Communities No L 107/ 15 COUNCIL REGULATION (EEC) No 1027/84 of 31 March 1984 amending Regulation (EEC) No 2744/75 as regards products falling within subheading 23.02 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1018 / 84 ( 2 ), and in particular Article 14 (3 ) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice ( J ), as last amended by Regulation (EEC) No 414/ 83 ( 4 ), laid down the procedure for calculating the levy applicable to imports of cereal bran , with special provisions for the 1982/ 83 and 1983 / 84 marketing years; Whereas the temporary arrangements applicable during the 1983 / 84 marketing years have stabilized imports of bran; whereas provision should be made for the arrangements to be retained for the 1984/ 85 marketing year; Whereas Regulation (EEC) No 2744/75 should therefore be amended accordingly , HAS ADOPTED THIS REGULATION: Article 1 The coefficients and fixed components applicable to products falling within subheading 23.02 A of the Common Customs Tariff, in accordance with Annex I to Regulation (EEC) No 2744 /75 , are hereby replaced by the following for the marketing year 1984/ 85 : H OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p. 65 . ( 4 ) OJ No L 51 , 24 . 2 . 1983 , p. 1 . No L 107/ 16 Official Journal of the European Communities 19 . 4 . 84 CCT heading No Description Basic product Coefficients Fixed components (ECU/ tonne) 23.02 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice: a ) With a starch content not exceeding 35 % by weight Common wheat Barley Maize 0,14 0,14 0,14 } ' b) Other Common wheat Barley Maize 0,30 0,30 0,30 } ¢ II . Of other cereals : I a) Of which the starch content does not exceed 28 % by weight , and ofwhich the proportion that passes through a sieve with an aperture of0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content , calculated on the dry product, equal to or more than 1 ,5 % by weight Common wheat Barley Maize 0,14 0,14 0,14 }' b) Other Common wheat Barley Maize 0,30 0,30 0,30 }' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD